UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7658



WILFREDO GONZALEZ LORA,

                                                Plaintiff - Appellant,

             versus


THOMAS M. HOLLENHORST, Official Capacity;
WILLIAM   FITZPATRICK,   Official   Capacity;
TIMOTHY MCGRATH, Official Capacity,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-738-1)


Submitted:    July 28, 2006                  Decided:   August 16, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wilfredo   Gonzalez   Lora   appeals   the   district    court’s

orders denying relief on his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and his Fed. R. Civ. P. 59(e) motion.     We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court. Lora v. Hollenhorst, No.

CA-05-738-1 (E.D. Va. filed July 5, 2005 & entered July 6, 2005;

filed Aug. 1, 2005 & entered Aug. 2, 2005).      We deny Lora’s motion

to consolidate and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -